Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Effective Filing Date of the Claims Filed 8/5/2021
The instant application was filed 8/5/2021 and is  CIP of 17/221,750, filed 4/2/2021, which claims benefit of provisional application 63/004,444, filed 4/2/2020. 
Regarding support in the provisional application  for the instant claims, instant claims 1 and 11 are  supported by the claim 1 of ‘444. Suprachoroidal space administration  (instant claims 2 and 12) is supported by [0007] of ‘444. Claim 7 of the provisional application supports instant claims 5 and 15. Claim 9 of the provisional application provides support for instant claims 7 and 17. Claim 10 of the provisional application supports instant claims 8 and 18. Instant claims 9 and 19 are  supported by ‘444 at [0025]. Therefore, the effective filing date of instant claims 1, 2, 5, 7-9, 11, 12, 15 and 17-19  are 4/2/2020.
Instant claims 3, 4, 6, 13, 14 and 16 are supported by ‘750 at claims 3, 4, 6, 11, 12 and 14, respectively.  Therefore, the effective filing date of claims 3, 4, 6, 13, 14 and 16 is 4/2/2021.
	Instant claims 10 and 20 are supported by neither the provisional nor the ‘750 application. Therefore, the effective filing date of these claims 8/5/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims recite a plethora of ranges that are not in the alternative. Hence, in each claim the  broad range is recited and followed by multiple narrower ranges. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 8, 11, 13-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee et al. (July 2019; cited in the IDS filed 12/3/2021; NPL # 10), as evidenced by Shantha et al. (US 20120101033).
	Lee teaches the treatment of blindness in rabbits that was induced by injection of hyaluronic acid (claims 1 and 11) where the treatment is via retrobulbar hyaluronidase injection (claims 1 and 11; abstract).
	Hyaluronic acid (HA) was injected into the radial artery through the ophthalmic artery to obstruct these structures (e.g., eye blood vessels; page 137, top right column). After confirming the occlusion, retrobulbar hyaluronidase was injected into the radial artery occlusions at a  dosage of 3000 IU. The concentration of the injected solution was 1500 IU/ml because the  3000 IU of hyaluronidase was mixed with 2 ml of normal saline. The  concentration of 1500 IU/ml anticipates the limitation of at least 100 IU/ml to at least 1500 IU/ml and  at most 1500 IU/ml (inclusive of those amounts between those values as recited in claims 3 and 13). A concentration of 1500 IU/ml anticipates the range of about 600 IU/ml to about 1500 IU/ml and  about 1,000 to about 10,000 IU/ml (inclusive of those amounts between those values as recited in claims 3 and 13). The entire dosage of 3,000 IU is a specie that anticipates at least about 15 IU and at most 3,000 IU (inclusive of those amounts between those values as recited in claims 4 and 14). A dosage of 3,000 IU also anticipates the ranges of an amount of about 1,000 to claims 4 and 14).
The injection were made at 5 minutes after HA injection in two rabbits and 10 minutes after injection in the remaining two rabbits (page 138, under the heading of “Retrobulbar Hyaluronidase Injection”). Therefore, the enzyme was administered as a single dose in both cases (claims 5 and 15). 
	Figure 1 shows that all eyes (four experimental and two for control) exhibited occluded radial arties as seen by  fundus photography. Among the four treated eyes, three showed improvement in retinal perfusion with normal electroretinography 60 minutes after injection of the enzyme (Figures 2 and 3). The control groups showed no changes in the electroretinography after 60 minutes after the HA filler injection (Fig. 4; pages 139-140 under the heading of “Results”). This disclosure of 60 minutes is a specie that meets the limitations of eliminating or reducing the HA-induced blockage in at most 60 minutes and the range of  HA damage is reduced or eliminated in about 15 minutes to about 60 minutes, about 15 minutes to about 75 minutes and about 15 minutes to about 90 minutes, as in claims 8 and 16).
	Lee teaches that it has been demonstrated that retrobulbar hyaluronidase can diffuse into the ophthalmic artery, retinal artery, posterior ciliary artery, and the arteries of the optic nerve through the retrobulbar space. Thus, retrobulbar hyaluronidase is expected to cross vessel walls of these arteries (Fig. 6). Hyaluronidase within the vessels would allow for the enzyme to hydrolyze the HA and thus, restore perfusion of the ischemic retina. Three of four of the experimental subjects shows improved perfusion and showed a normal waveform in Fig. 2. The reason for failure in the fourth 
The reference is silent regarding the characteristics of the time that it takes for the hyaluronidase composition to enter the suprachoroidal space (claims 7 and 17) or the full scope of claims 8 and 16 regarding the time for reduction of the HA-induced blockage by the hyaluronidase (claims 8 and 18) but meets the claimed limitations because Lee (regarding claims 7 and 17) teaches that Lee teaches that retrobulbar hyaluronidase can diffuse into the posterior ciliary artery, through the retrobulbar space and Shantha teaches that  the long posterior ciliary arteries travel into the suprachoroidal space which indicates that the composition is traveling to the suprachoroidal space after injection (0100]). Regarding the time for the reduction or elimination of the HA-induced blockage (claims 8 and 18), as noted supra, Lee teaches that the electroretinography was performed 60 minutes after injection. However, the reduction or elimination reasonably begins upon contact as the enzyme is meeting the substrate and the method is performed as claimed.  Thus, the  claimed characteristics of time of entry into the suprachoroidal space should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (July 2019; cited in the IDS filed 12/3/2021; NPL # 10), as evidenced by Shantha et al. (US 20120101033), in view of Prausnitz  et al. (US 20180028357).
Claims 1, 3-5, 7, 8, 11, 13-15, 17 and 18 are rejected insofar as they read on the limitations of claims 2, 6, 12 and 16.
The disclosure by Lee is discussed supra. Lee further teaches that it is unclear if retrobulbar hyaluronidase can reach the human retina and choroid (page 141, first paragraph of “Rationale for Recanalization).
Lee does not teach that the administration of the hyaluronidase into a suprachoroidal space of the eye (claims 2 and 12), where the volume of the injection is  in the amounts or ranges as recited in claims 6 and 16.
Prausnitz teaches the delivery of substances to the suprachoroidal space of the eye via inserting a hollow microneedle into the sclera of the eye (abstract). One advantage of this type of injection  is that the microneedle is able to precisely deliver the 
Suprachoroidal injection can reach the back of the eye in less than one or two minutes ([0046]). As the drug is being injected directly into the suprachoroidal space, the ordinary artisan would reasonably conclude that the entry is at most one minute (claims 7 and 17).
In one embodiment the agent to be delivers is an enzyme such as a hyaluronidase, a collagenase or a combination thereof to degrade collagen or GAG (e.g., hyaluronic acid) fibers in the sclera which may enhance  the penetration and release of the drug into the ocular tissues ([0086]). The volume of drug administered is from about 10 to 200 µl which includes 50 to 150 µl or about 10 to about 500 µl or about 50 to 250 µl ([0045]; species that fall with at least 10 µl and all other specie and ranges of instant claims 6 and 16). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to deliver hyaluronidase to an eye into the suprachoroidal space of the eye to degrade or eliminate a HA-induced blockage in one or more blood vessels that supply to an eye at a volume  of 10 to 200 µl which includes 50 to 150 µl or about 10 to about 500 µl or about 50 to 250 µl. The ordinary artisan would have been motivated to do so because a microneedle is able to precisely deliver the drug into the suprachoroidal pace for subsequent local delivery to nearby tissues in need of 
Regarding the suprachoroidal injection of lower or higher amounts of hyaluronidase  than 3000 IU (claims 4 and 14) or lower or higher concentrations of hyaluronidase than 1500 IU/ml (claims 3 and 13) to reduce or eliminate HA-induced blockage in one or more blood vessels supplying blood to the eye, Prausnitz further teaches that suprachoroidal delivery allows for a portion of the infused drug to main in the sclera of the eye which serves as an additional depot of drug formulation. Hence a drug can  subsequently diffuse into the suprachoroidal space and then into adjacent tissues following the initial injection (0030]). The ordinary artisan  would reasonably recognize that subsequent drug deliver would allow for a longer therapeutic effect. Further those skilled in the art will appreciate that the amount of drug delivered with the ocular tissue may be control by the port type and type of microneedle ([0047]) and infusion pressure ([0048]). Thus, one of ordinary skill in the art would recognize that the .
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (July 2019; cited in the IDS filed 12/3/2021; NPL # 10), as evidenced by Shantha et al. (US 20120101033),  in view of Prausnitz  et al. (US 20180028357), as applied to claims 1-8 and 11-18, in further view of Hartman et al. (J. Ocular Pharmacol. Therapeutics (2018) 34(1): 143-151) and Junger et al. (US 20200330274).
The disclosure of Lee as modified by Prausnitz is discussed supra.
Modified Lee does not teach that the hyaluronidase is also administered  with an anesthetic (claims 9 and 19) that is lidocaine (claims 10 and 20).
Hartman teaches the administration of drugs via a microneedle for intravitreal, subretinal and suprachoroidal drug delivery (abstract). Hartman teaches that there is a real concern for procedural success for such injections. This success is affected by anesthesia and needle diameter. Hartman teaches that there are a number of lidocaine-
Junger teaches that lidocaine and/or bupivacaine  anesthetic may be injected into the area surrounding the eye muscle cone to minimize pain sensation ([0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an anesthetic such as lidocaine and/or bupivacaine to the hyaluronidase composition for the method of modified Lee. The ordinary artisan would have been motivated to do so because Hartman teaches that the success of microinjection into the eye including suprachoroidal drug delivery is affected by anesthesia and that lidocaine-based anesthetics are suitable for ophthalmological use.  The ordinary artisan would have had a reasonable expectation that one could inject a lidocaine-based anesthetic into an eye via suprachoroidal drug delivery because Hartman teaches this and Junger teaches that lidocaine and/or bupivacaine  are suitable for ophthalmological injection.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Applicant is advised that should claims 1-10  be found allowable, claims 11-20  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case the scope of claims 1 and 11 are so close because both methods a directed to the same scope which is injection of hyaluronidase into and eye in order to eliminate  or block an obstruction in a blood vessel due to HA-induced blockage.
Claims 1-8 and 11-18 are  provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16, respectively, of copending Application No. 17221750 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653